DETAILED ACTION
The following Office action concerns Patent Application Number 16/981,125.  Claims 1 and 3-5 are pending in the application.  Claim 4 has been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed July 18, 2022 has been entered.
The previous rejection of claims 1, 3 and 5 under 35 USC 103 over Kuwajima et al, Sgriccia et al and Yamakawa et al is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected 35 U.S.C. § 103 as being unpatentable over Kuwajima (US 2007/0164260) in view of Sgriccia et al (US 2013/0248777) and Yamakawa et al (US 2006/0022173).
Kuwajima teaches a conductive paste comprising silver-coated copper powder, silver powder, binder resin and solvent (par. 15, 105).  The total amount of conductive powder in the paste is preferably 90-96 % by weight (par. 109).  The amount of binder resin is preferably 4-10 % by weight (par. 109).  The amount of solvent is preferably 2 % or less by weight (par. 105).  Subtracting the amount of solvent gives an amount of conductive powder relative to the nonvolatile components of 98 % or more.  The amount of silver-coated copper powder is 60-96 % by weight of the total conductive powder (par. 15).  The size of the silver powder is 0.3-3 µm (par. 54).  The paste is used as a conductive adhesive to bond components in an electronic device (par. 112, 127).
Kuwajima et al does not teach that the amount of silver-coated copper powder is 3-55 % by weight relative to the amount of conductive powder.
However, Sgriccia et al teaches a conductive paste composition comprising silver-coated copper powder and silver powder (par. 6).  The amount of silver-coated copper powder is 15-40 % by weight of the paste and the amount of silver powder is 30-65 % by weight of the paste (par. 6).  The corresponding amount of silver-coated copper powder is 19-57 % by weight relative to the total amount of conductive powder.  The paste provides adhesion and electrical properties similar to high silver content pastes (par. 3).  
Kuwajima et al and Sgriccia et al are both directed to conductive pastes containing a mixture of silver powder and silver-coated copper powder.  Sgriccia et al teaches a blend ratio of silver-coated copper powder which produces film adhesion and electrical properties similar to high silver content pastes (par. 3).  It would have been obvious to a person of ordinary skill in the art to combine the blending amount of the silver-coated copper powder of Sgriccia et al with the conductive paste of Kuwajima et al in view of Yamakawa et al in order to obtain a paste which provides film adhesion and electrical properties similar to high silver content pastes.
Kuwajima et al does not teach that the paste further comprises silver powder having a size of 10 to 200 nm.
However, Yamakawa et al teaches a conductive paste comprising a mixture of silver powder having a size of 0.1-1 µm and silver powder having a size of 50 nm or less (par. 10, 12).  The amount of silver powder of size 50 nm or less is 1-50 % by weight (par. 10).  The mixture of particle sizes provides high packing density and improved conductivity (par. 10-11).
Kuwajima suggests including additional conductive powder of smaller size in the paste, but Kuwajima does not teach the actual size or amount of the additional conductive powder (par. 42).  Yamakawa et al teaches a conductive paste comprising a mixture of sizes of conductive powder in order to improve packing density and electrical conductivity (par. 10-11).  A person of ordinary skill in the art would have been motivated to combine the silver powder of smaller size and amount thereof of Yamakawa et al with the conductive paste of Kuwajima in view of Sgriccia in order to obtain high packing density and improved conductivity.
Response to Arguments
The applicant argues that Kuwajima teaches a particle size of 0.3 to 3 µm which is outside the claimed range.  However, Kuwajima specifically teaches that smaller particles can be included in the paste (par. 42).  Yamakawa et al teaches a conductive paste comprising a mixture of sizes of conductive powder including smaller particles in order to improve packing density and electrical conductivity (par. 10-11).  A person of ordinary skill in the art would have been motivated to combine the smaller size silver powder of Yamakawa et al with the conductive paste of Kuwajima et al in view of Sgriccia et al in order to obtain high packing density and improved conductivity.
The applicant argues that the thermal conductivity of the paste of Kuwajima et al is significantly lower than that of the invention.  However, the thermal conductivity reported in Kuwajima is for a coated polyimide film, not for the conductive paste (par. 190).  Polyimide is known to have a lower thermal conductivity than both silver and copper.  Furthermore, a paste containing more silver coated copper would have been expected to have lower thermal conductivity since copper has a lower thermal conductivity than silver.  Therefore, a higher thermal conductivity for the claimed invention having low silver coated copper content is not unexpected.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 6, 2022